PER CURIAM.
We have for review a decision on the following question certified to be of great public importance:
DO CONVICTIONS FOR ATTEMPTED FIRST DEGREE MURDER AND FELONY CAUSING BODILY INJURY ON ACCOUNT OF THE SAME ACT AMOUNT TO DOUBLE JEOPARDY?
Brown v. State, 761 So.2d 1135 (Fla. 1st DCA 2000). We have jurisdiction. Art. V, § 3(b)(4),- Fla. Const. For the reasons expressed, in Gordon v. State, 780 So.2d 17 (Fla.2001), we answer the certified question in the negative and approve the First District’s decision.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE and LEWIS, JJ., concur.
QUINCE, J., dissents with an opinion.